DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 3, and 6-8 have been amended, claims 16-20 have been canceled, claims 21-25 have been added, and claims 1-15 and 21-25 remain pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7, 10-15, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 7,448,150), herein Davis.
Regarding claim 1, Davis discloses a sole structure for an article of footwear, comprising: a first pump (second chambers 103) including a first inlet (via fluid connection 319) and a first outlet (via fluid connection 104 between second chambers 104 and third forefoot chamber 107) in fluid communication with a first internal pump chamber defined by the first pump, wherein the first internal pump chamber includes an open space defined, at least in part, between a first wall (top wall) and a second wall (bottom wall) located opposite the first wall, wherein at least one of the first wall or the second wall is collapsible to decrease volume of the first internal pump chamber and force fluid to exit the first internal pump chamber via the first outlet (column 5, line 62-column 6, line 22); a first fluid transfer line (fluid connection 319) connected to the first inlet that moves fluid from an ambient air source into the first internal pump chamber via the first inlet (column 8, lines 51-60; Fig. 3); a valve (valve 118) provided in the first fluid transfer line to prevent fluid from flowing from the first internal pump chamber and back to the ambient air source (column 7, line 65-column 8, line 35); a first sole component (outsole units 222) having a first major surface (lower surface 230) and a second major surface (upper surface 229) opposite the first major surface, wherein the second major surface includes a first pump containing region (indentation 231), and wherein the first pump containing region defines a first pump engaging surface configured to lie immediately adjacent an exterior side of the first wall of the first internal pump chamber; and a second sole component (midsole) having a third major surface (upper surface) and a fourth major surface (lower surface) opposite the third major surface, wherein the fourth major surface includes a second pump containing region (indentation) (column 10, lines 28-35), and wherein the second pump containing region defines a second pump engaging surface configured to lie immediately adjacent an exterior side of the second wall of the first internal pump chamber (column 5, line 19-column 6, line 22; column 7, line 65-column 8, line 60; column 10, lines 28-60; Fig. 1, 3).
Regarding claim 2, Davis discloses a second pump (third forefoot chamber 107) including a second inlet (via fluid connection 104 between second chambers 104 and third forefoot chamber 107) and a second outlet (via fluid connection 104 between chamber 107 and chamber 106) in fluid communication with a second internal pump chamber defined by the second pump, wherein the second internal pump chamber includes an open space defined, at least in part, between a third wall and a fourth wall located opposite the third wall, wherein at least one of the third wall or the fourth wall is collapsible to decrease volume of the second internal pump chamber and force fluid to exit the second internal pump chamber via the second outlet, and wherein the second inlet is in fluid communication with the first outlet to admit fluid pumped from the first pump into the second internal pump chamber (Fig. 1).
Regarding claim 3, Davis discloses a second fluid transfer line (fluid connection 104 between second chambers 104 and third forefoot chamber 107) having a first end engaged with the first outlet and a second end engaged with the second inlet (Fig. 1).
Regarding claim 4, Davis discloses that the second major surface of the first sole component includes a third pump containing region (indentation 231), and wherein the third pump containing region defines a third pump engaging surface configured to lie immediately adjacent an exterior side of the third wall of the second internal pump chamber (Fig. 3).
Regarding claim 5, Davis discloses that the fourth major surface of the second sole component includes a fourth pump containing region (indentation), and wherein the fourth pump containing region defines a fourth pump engaging surface configured to lie immediately adjacent an exterior side of the fourth wall of the second internal pump chamber (column 10, lines 28-35).
Regarding claim 7, Davis discloses a third sole component (third outsole unit 228, wherein the first sole component is first outsole unit 226) formed as a separate component part from each of the first sole component and the second sole component, the third sole component having a fifth major surface and a sixth major surface opposite the fifth major surface, wherein the sixth major surface includes a third pump containing region (indentation 231), and wherein the third pump containing region defines a third pump engaging surface configured to lie immediately adjacent an exterior side of the third wall of the second internal pump chamber; and wherein the fourth major surface of the second sole component includes a fourth pump containing region (indentation), and wherein the fourth pump containing region defines a fourth pump engaging surface configured to lie immediately adjacent an exterior side of the fourth wall of the second internal pump chamber (Fig. 2).
Regarding claim 10, Davis discloses that the first major surface of the first sole component is a ground facing surface of the sole structure and includes a first protrusion located and configured to activate the first pump and a second protrusion located and configured to activate the second pump (Fig. 2, 3).
Regarding claim 11, Davis discloses a bladder (chamber 106) in fluid communication with the second outlet of the second pump (Fig. 1).
Regarding claim 12, Davis discloses that at least a portion of the bladder is located between the second major surface of the first sole component and the fourth major surface of the second sole component (Fig. 2, 3).
Regarding claim 13, Davis discloses a foot support bladder (chamber 105) in fluid communication with the bladder that is in fluid communication with the second outlet of the second pump (Fig. 1).
Regarding claim 14, Davis discloses that the first pump is located in a heel region of the sole structure and the second pump is located in a forefoot region of the sole structure (Fig. 1-3).
Regarding claim 15, Davis discloses that the first sole component is an outsole component and/or the second sole component is a midsole component (column 10, lines 28-60; Fig. 2, 3).
Regarding claim 21, Davis discloses a bladder (chamber 106) in fluid communication with the second outlet of the second pump, wherein at least a portion of the bladder is located between the second major surface of the first sole component and the fourth major surface of the second sole component; and a foot support bladder (chamber 105) in fluid communication with the bladder (Fig. 1).
Regarding claim 23, Davis discloses a sole structure for an article of footwear, comprising: a first pump including a first inlet and a first outlet in fluid communication with a first internal pump chamber defined by the first pump, wherein the first internal pump chamber includes an open space defined, at least in part, between a first wall and a second wall located opposite the first wall, wherein at least one of the first wall or the second wall is collapsible to decrease volume of the first internal pump chamber and force fluid to exit the first internal pump chamber via the first outlet; a first fluid transfer line connected to the first inlet that moves fluid from an ambient air source into the first internal pump chamber via the first inlet; a valve provided in the first fluid transfer line to prevent fluid from flowing from the first internal pump chamber and back to the ambient air source, wherein movement of the first internal pump chamber from a compressed state to an expanded state moves fluid from the ambient air source through the valve and into the first internal pump chamber; a first sole component having a first major surface and a second major surface opposite the first major surface, wherein the second major surface includes a first pump containing region, and wherein the first pump containing region defines a first pump engaging surface configured to lie immediately adjacent an exterior side of the first wall of the first internal pump chamber; a second sole component having a third major surface and a fourth major surface opposite the third major surface, wherein the fourth major surface includes a second pump containing region, and wherein the second pump containing region defines a second pump engaging surface configured to lie immediately adjacent an exterior side of the second wall of the first internal pump chamber; a bladder in fluid communication with the first outlet of the first pump, wherein at least a portion of the bladder is located between the second major surface of the first sole component and the fourth major surface of the second sole component; and a foot support bladder in fluid communication with the bladder (as discussed regarding claims 1, 11-13, and 21 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis, as applied to claims 1, 2, 4, 5, and 23, in view of Litchfield et al. (US 6,453,577), herein Litchfield.
Regarding claim 9, Davis does not specifically disclose an ellipsoidal/spherical shape of the second internal pump chamber. Litchfield teaches an internal pump chamber (chamber 114) between a first sole component (outsole 604) having a third pump engaging surface and a second sole component (midsole 606) having a fourth pump engaging surface. The second internal pump chamber has an ellipsoidal and/or spheroidal shape, wherein the third pump engaging surface has a semi-ellipsoidal and/or semi-spheroidal shape, and/or wherein the fourth pump engaging surface has a semi-ellipsoidal and/or semi-spheroidal shape (Fig. 1, 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shape of the second internal pump chamber ellipsoidal and the shape of the pump engaging surfaces semi-ellipsoidal, as taught by Litchfield, in order to provide specific cushioning characteristics to the sole, depending on the needs of the individual user. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
Regarding claim 25, Davis discloses that the first sole component is an outsole component and the second sole component is a midsole component (column 10, lines 28-60). Davis does not specifically disclose that the midsole component is foam. Litchfield teaches that the second sole component (midsole) may be made of foam (column 9, lines 35-36). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the midsole of foam in order to use a material well known for use in shoe midsole which is lightweight and provides cushioning and support to the foot of the user.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.



Claim 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis, as applied to claims 1 and 2, in view of Foley et al. (US 5,319,866), herein Foley.
Regarding claim 6, Davis discloses a fourth sole component (third outsole unit 228, wherein the first sole component is first outsole unit 226) formed as a separate part having a seventh major surface and an eighth major surface opposite the seventh major surface, wherein the eighth major surface includes a fourth pump containing region (indentation 231), and wherein the fourth pump containing region defines a fourth pump engaging surface configured to lie immediately adjacent an exterior side of the fourth wall of the second internal pump chamber (Fig. 2, 3).
Davis does not specifically disclose a third sole component formed as a separate part from the first and second sole components. Foley teaches a midsole (midsole 18) formed with two separate components (anterior region 26, posterior region 28). The two separate midsole components provide a reduced weight shoe (Fig. 5, 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide separate midsole components, as taught by Foley, as the second and third sole components in order to reduce the overall weight of the shoe.
Regarding claim 8, Davis discloses that the second major surface of the first sole component includes a fourth pump containing region (indentation 231), and wherein the fourth pump containing region defines a fourth pump engaging surface configured to lie immediately adjacent an exterior side of the fourth wall of the second internal pump chamber (Fig. 2, 3).
Davis does not specifically disclose a third sole component formed as a separate part from the first and second sole components. Foley teaches a midsole (midsole 18) formed with two separate components (anterior region 26, posterior region 28). The two separate midsole components provide a reduced weight shoe (Fig. 5, 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide separate midsole components, as taught by Foley, as the second and third sole components in order to reduce the overall weight of the shoe.

Allowable Subject Matter
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732